
	

113 S2972 IS: Christen O’Donnell Equestrian Helmet Safety Act of 2014
U.S. Senate
2014-12-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2972
		IN THE SENATE OF THE UNITED STATES
		
			December 3, 2014
			Mr. Blumenthal (for himself, Mr. Coons, Mr. Murphy, and Mr. Carper) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To require all equestrian helmets manufactured or sold in the United States meet a minimum safety
			 standard, and for other purposes.
	
	
		
			1.
			Short title
			This Act may be cited as the Christen O’Donnell Equestrian Helmet Safety Act of 2014.
		
			2.
			Findings
			Congress makes the following findings:
			
				(1)
				Head injuries are the number one reason for hospital admissions of horseback riders and the leading
			 cause of death following a horseback riding injury.
			
				(2)
				More than 100 deaths per year are estimated to result from equestrian related activities, with head
			 injuries accounting for 3 of every 5 of these deaths.
			
				(3)
				Nearly 68,000 people visited an emergency room in 2012 as a result of horseback riding related
			 injuries, with head injuries accounting for 22 percent and concussions
			 accounting for 7 percent of these visits.
			
				(4)
				Horseback riding causes 11.7 percent of sports-related traumatic brain injuries, which is the
			 largest percentage of any recreational sport.
			
				(5)
				Between 2001 and 2009, children younger than 19 years of age made 3,638 emergency room visits per
			 year for traumatic
			 brain injuries resulting from horseback riding accidents.
			
				(6)
				Between 75 and 80 percent of head injuries occur while physically mounted on a horse—when a rider
			 would normally be wearing his or her helmet.
			
				(7)
				Racing organizations require helmets, and as a result jockeys now sustain fewer head injuries than
			 pleasure riders.
			
				(8)
				The United States Pony Clubs lowered head injury rates by 29 percent through mandatory helmet use.
			
				(9)
				Properly fitted ASTM/SEI certified helmets can reduce head injury-related deaths by 70 to 80
			 percent.
			3.
			Standards for equestrian helmets(a)Equestrian helmet definedIn this section, the term equestrian helmet means a hard shell head covering intended to be worn while participating in an equestrian event or
			 activity.(b)RequirementEvery equestrian helmet manufactured on or after the date that is 270 days after the date of
			 the enactment of this Act shall meet—(1)in the case that the Consumer Product Safety Commission has not established a standard under
			 subsection (c), the ASTM International standard designated as F1163 or
			 successor standard; and(2)in the case that the Commission has established a standard under subsection (c), the standard
			 established under subsection (c).(c)Standard(1)In generalThe Consumer Product Safety  Commission may promulgate a standard for equestrian helmets that
			 incorporates all of the requirements of the ASTM International standard
			 designated as F1163 or successor standard.(2)Inapplicability of certain lawsSections 7 and 9 of the Consumer Product Safety Act (15 U.S.C. 2056 and 2058) shall not apply to
			 the promulgation of a standard under paragraph (1), and section 11 of such
			 Act (15
			 U.S.C. 2060) shall not apply with respect to any standard promulgated
			 under paragraph (1).(3)Status of standardA standard promulgated under paragraph (1) shall be considered a consumer product safety
			 standard promulgated under the Consumer Product Safety Act (15 U.S.C. 2051
			 et seq.).
				(d)
				EnforcementAn equestrian helmet subject to subsection (b) that does not meet the applicable standard specified
			 in such subsection shall be considered in
			 violation of a consumer product safety standard promulgated under the
			 Consumer Product Safety Act (15 U.S.C. 2051 et seq.).
			
				(e)
				Authorizations of appropriations
				There is authorized to be appropriated to the Consumer Product Safety Commission to carry out this
			 section, $500,000 for fiscal year 2014, which amount shall remain
			 available
			 until expended.
			
